Case 1:19-cv-00773-LJL Document 14 Filed 03/05/19 Page 1 of 1

Attorney(s) Mohammed Gangat Esq
Index # 1:19-CV-00773-ALC
Purchased/Filed: January 28, 2019
State of New York 8
Court: U. S. District
County: Southern Dist.
AFFIDAVIT OF SERVICE - SECRETARY OF STATE
Mohammed El Aalaoui

against

Lucky Star Gourmet Deli Inc et al

 

 

 

 

Defendant
STATE OF NEW YORK ) DESCRIPTION OF PERSON SERVED: Approx. Age: 55 Yrs.
COUNTY OF ALBANY )}SS re
CITY OF ALBANY ) Weight: 120Lbs. Height: 5'0" Sex: Female Color of skin: White
Hair color: _ Blonde Other:
Robert Guyette , being duly sworn, deposes and says: deponent is over
ihe age of eighteen (18) years; is not a party to this action, and resides in the State of NY, and that on
February 20, 2019 ,at 1:53 .PM_ , at the office of the Secretary of State of the State of NY,

 

located at 99 Washington Ave, 6th Fl, Albany, New York 12231 deponent served:
Summons in A Civil Action & Complaint

 

on ~
305 Grocery Deli Corp

 

the Defendant in this action, by delivering to and leaving with Sue Zouky

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the

Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of
making such service, deponent paid said Secretary of State a fee of * $40 dollars; That said service
was made pursuant to Section BUSINESS CORPORATION LAW §306.

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office

of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

defendant. el
Sworn to before me on this ,

 

: f=]
20th day of February 2019 LE, OF
7B <A
cy
NayAork

~ FAITH C
NOTARY PUBLIC, Sta a Robert Guyette
No. 01006158874, Aloany County Invoice-Work Order # 1906814

Commission Expires Jan 8, 2023 Attorney File # 1903660

 
